SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2013 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [Brazilian National Taxpayer Registry] 07.526.557/0001-00 NIRE [Corporate Registry Identification Number] 35.300.368.941 MATERIAL FACT NOTICE Ambev S.A (“ the Company ”), in compliance with the provisions of Ruling No. 358/2002 of the Brazilian Securities Commission (the “ CVM ”), informs that on October 30, 2013, CVM granted Company’s registration as a publicly-held company in the “A” category, pursuant to CVM Ruling No. 480/2009 (“ Registration ”). As a result of the Registration, Company’s shares and American Depositary Receipts are expected to begin trading, respectively, i n the traditional listing segment of BM&FBOVESPA S.A. – Bolsa de Valores, Mercadorias e Futuros and in the New York Stock Exchange around mid-November, 2013. We will inform the market any further steps on the matter. São Paulo, October 31, 2013. /s/Nelson José Jamel Ambev S.A. Nelson José Jamel Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 31, 2013 AMBEV S.A. By: /s/ Nelson Jose Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
